Moyer, C.J.,
concurring in part and dissenting in part. I concur in the syllabus. However, I dissent from the majority’s application of the syllabus to the facts of this case. The conduct of appellee, the Marion County Engineer, upon being advised by appellant that he was resigning from his job constitutes “[acceptance of a tender of resignation from public employment” because the engineer took the affirmative action of urging appellant to carefully consider his decision, requested appellant’s recommendations for his replacement, and interviewed nine persons to fill the vacancy created by appellant’s resignation. It appears that that conduct occurred before appellant changed his mind and advised appellee that he wished to keep his job.
Because I believe the conduct of appellee “clearly indicate[d] to the * * * [appellant] that the tender of resignation * * * [was] accepted,” I would affirm the judgment of the court of appeals.